Sweeney, J. (dissenting).
We are unable to agree with the majority that a resolution of this appeal necessitates a remittal to the County Court for a specific finding on the issue of physical abuse. While the record is lengthy, the issue to be decided is a narrow one and the applicable law firmly established. In our view, the question is whether on *1022this record the County Court could, from a consideration of the totality of the circumstances, properly conclude that the People failed to meet their burden of establishing voluntariness beyond a reasonable doubt. In determining this question our review is limited to whether there is sufficient evidence to support the County Court’s conclusion. (People v Boone, 22 NY2d 476.) The question is one of law. (People v Leonti, 18 NY2d 384.) The majority has amply narrated the pertinent facts. The majority concludes that the County Court gave inordinate weight to the delay in arraignment following the confession and that CPL 710.60 mandates findings of fact. While this statute does require the court to make findings of fact essential to its determination, the failure to do so does not preclude appellate review where, as here, the question is one of law (see, e.g., People v Busso, 45 AD2d 1040; People v Denti, 44 AD2d 44). The requirement, in our view, is satisfied if the court recites the facts upon which it relied in granting or denying the motion (People v Manguso, 24 AD2d 539; People v Ingram, 23 AD2d 882). Clearly such practice was followed here. Although the County Court may have given significant weight to the postconfession delay in arraignment, a reading of its decision demonstrates that the court applied the test of "the totality of the circumstances” (see People v Chaffee, 42 AD2d 172, 173), and that it concluded the defendant’s statement was the result of coercion by attrition (see People v Holder, 45 AD2d 1029). Undoubtedly a finding that defendant was subject to physical abuse would conclude the matter (see People v Valerius, 31 NY2d 51); it does not follow, however, that absent such a specific finding this court may not review all the evidence to determine whether the totality of the circumstances leaves a reasonable doubt as to the voluntariness of the statements. The essential point is that the testimony of the doctors and the members of the Sheriff’s department creates a reasonable doubt concerning voluntariness, not whether it proves conclusively that there was physical abuse. The record reveals that defendant was detained for some 12 hours before the inculpatory statements were made, was continuously moved about and interrogated by different officers, had little rest or food and no contact with his family or the public, and was subjected to the possible psychological impact of the polygraph examination. More importantly, the testimony is overwhelming that defendant had bruises and marks consistent with his claims of beatings, which were unexplained by the People. Furthermore, the voluntariness is questionable because of the unusual situation that many of the facts set forth in the confession are concededly not true. Since the record establishes these facts, there is no need for remittal for further conclusions. Collectively these factors constitute sufficient proof to substantiate the County Court decision that voluntariness was not proved beyond a reasonable doubt (United States ex rel. Wade v Jackson, 256 F2d 7; People v Anderson, 46 AD2d 150; People v Holder, 45 AD2d 1029, supra), and the decision should be affirmed.